Citation Nr: 0217004	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a psychiatric 
disability (previously referred to as epilepsy and 
nervousness).


REPRESENTATION

Appellant represented by:	Steven F. Long, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, daughter and son-in-law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 27, 1943 to 
March 6, 1944.

This appeal arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which determined that the veteran 
had not submitted the requisite new and material evidence to 
reopen a claim for entitlement to service connection for 
"nervousness."  The veteran appealed this determination.  In 
a supplemental statement of the case (SSOC) issued in 
November 2001, the RO found that new and material evidence 
had been submitted and reopened the veteran's claim.  In 
addition, the RO recharacterized the issue as entitlement to 
service connection for a psychiatric disability based on 
testimony presented at a hearing on appeal in May 2001.  The 
RO denied this claim on its merits.

A hearing before the Board of Veterans' Appeals (Board) was 
conducted in March 2002 at the RO by a traveling member of 
the Board.  At this hearing, the veteran expressed his 
disagreement with the RO's denial of November 2001 and his 
desire for appellant review.  The Board member who conducted 
this hearing will make the final determination in this case.  
See 38 U.S.C.A. § 7102(a), 7101(c) (West 1991 & Supp. 2002).


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issue decided below has been obtained.

2.  By decisions dated in April and May 1950, the RO denied 
the veteran's claim for entitlement to service connection 
for nervousness.  He failed to appeal these determinations.

3.  The additional evidence added to the record since May 
1950 is not duplicative of evidence previously on file and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.

4.  The competent medical evidence establishes that the 
veteran's current psychiatric disability is not 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Subsequent to the decisions of April and May 1950 that 
denied entitlement to service connection for a psychiatric 
disability, new and material evidence sufficient to reopen 
the claim was received.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (Effective prior to August 29, 2001).

2.  A chronic psychiatric disability was not incurred or 
aggravated during the veteran's military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 
3.309(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized by 
the Board that the provisions of 38 U.S.C.A. § 5103A (duty 
to assist) did not become effective until the fall of 2000.  
A thorough review of the claims file reveals that the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 
(West 1991) and the new provisions of 38 U.S.C.A. § 5103A 
(West Supp. 2002).  The Board also finds that the recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require 
further development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

VA has complied with the notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In a letter issued 
by the RO in June 2001, the veteran was informed of the 
actions he must take and the type of evidence required in 
order to establish his current claims, to include the 
submission of pertinent lay and medical evidence that would 
substantiate that a psychiatric disability was etiologically 
related to his military service.  This letter also notified 
the veteran of the development that would be completed by VA 
in substantiating his claim, to include scheduling a VA 
examination and obtaining additional medical records, if 
appropriate.  The RO also requested the identification 
and/or submission of pertinent medical evidence.  In the 
statement of the case (SOC) of February 2001 and the 
subsequent SSOC of November 2001, VA specifically notified 
the veteran of the evidence that it had considered.  The SOC 
and SSOC also notified the veteran of the pertinent law and 
regulations, at least to the issue of submission of 
requisite new and material evidence, and the RO's reasons 
and bases for denying his claims.  While the SOC and the 
SSOC do not appear to have notified the veteran of the 
specific provisions of law or regulation regarding the award 
of entitlement to service connection, these requirements 
were addressed by VA in the letter issued in June 2001.  In 
this letter, the veteran was also informed of the changes in 
law and regulation resulting from the enactment of the VCAA.  
Thus, the requirements of 38 U.S.C.A. §§ 5103(a) and 5103A 
have been met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have been 
obtained, to include service medical and personnel records 
and VA treatment records.  The veteran has not claimed to be 
in receipt of Social Security Administration (SSA) 
disability benefits or Workers' Compensation.  Of record is 
a Form SSA-787 prepared by the veteran's treating physician, 
however, this form appears to address the veteran's 
competence in handling his finances and is not a claim for 
disability benefits.  At the hearing on appeal in May 2001, 
the testimony indicated that the veteran had retired and 
apparently was in receipt of SSA retirement benefits, not 
disability.  Based on this evidence, the Board finds that 
the veteran has not filed a claim for SSA disability and 
there is no reason to believe that the SSA would be in 
possession of pertinent medical evidence.  The RO has also 
requested and obtained private treatment records identified 
by the veteran as pertinent to his claims.  In regards to 
the current claim, the veteran was afforded a VA 
compensation examination in July 2001.  The VA examiner 
noted an accurate medical history, examination results, 
appropriate diagnoses, and provided reasons and bases for 
all opinions.  This examiner also indicated that the medical 
evidence in the claims file had been reviewed.  Therefore, 
the Board finds that the medical evidence currently of 
record is sufficient for an equitable determination at this 
time and further development of the medical evidence is not 
required under the provisions of 38 U.S.C.A. § 5103A.  
Finally, the veteran's representative was provided with the 
opportunity to present lay testimony and argument before VA 
at hearings held in May 2001 and March 2002.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Factual Background

The veteran was afforded an entrance examination in December 
1943.  His "nervous system" was found to be normal.  A 
separate medical note of mid-December 1943, apparently 
prepared at a U. S. Navy Recruiting Station, indicated that 
the veteran had been examined and no mental defects were 
present.  It was certified by the veteran that he had never 
had any severe injury, except for a fracture of the left 
arm.  Movement in the arm was noted to be "good."  

Included with the service medical records was a social 
history prepared by the American Red Cross in mid-February 
1944.  It appears that this social history was prepared at 
the request of the U. S. Naval Training Station in San 
Diego, California.  The veteran's mother and spouse were 
interviewed.  The mother claimed that the veteran had slow 
development both physically and mentally during childhood.  
The veteran reportedly suffered with a number of ailments 
and injuries from birth to the age of 20.  He reportedly 
underwent a hip operation at an early age and could not walk 
until age eight.  It was claimed that the veteran had 
convulsive seizures several times a month between the ages 
of 12 and 14.  He would faint and froth at the mouth.  He 
also had two seizures since his marriage.  The veteran was 
alleged to have had several falls that resulted in broken 
bones, and had permanently injured his arm at age 12.  The 
mother allegedly described the veteran as "puny."  The 
family described the veteran as a "shy, backward individual" 
who did not like to be with other people or have "fun."  It 
was claimed that he seemed pensive and worried.  The veteran 
reportedly preferred quiet places and to be alone or with 
his spouse and children.  The spouse's attitude toward the 
veteran was reported to be "protective and maternal."  It 
was noted that the veteran had quit school at age 14 when he 
was in either the third or fourth grade.  The family 
reportedly had been advised to take the veteran out of 
school due to his poor health and "retardation."  He had a 
consistent work record after leaving school, to include 
being a delivery boy for a drug store.  However, the family 
alleged he could only do light work due to his physical 
condition and required a work environment that would make 
concessions for his limitations.  The veteran's spouse 
appeared to act as the head of the household.  They had 
bought a piece of property on which the veteran, with the 
help of his brothers, had built a four bedroom home.  The 
report noted:

On January 17, 1944, [the spouse] came 
to our office requesting our assistance 
in securing a discharge for her husband.  
She felt she needed him during her 
confinement [and] that no one else could 
look after the children or her.  She 
described his physical handicaps at 
length and thought he should not have 
been inducted.  At the time she came to 
us, she had already contacted [the 
veteran's] commanding officer and had 
been advised to send affidavits to the 
effect that [the veteran] was needed at 
home.

A U. S. Navy Report of Aptitude Board dated in late February 
1944 indicated that the veteran's commanding officer 
reported that the veteran had made complaints of bad legs, a 
bad heart, and an arm that had previously been broken and 
now had no strength in it.  He also noted that the veteran 
was slow to learn naval routine.  Psychological testing 
found the veteran had a "mental age" of eleven years and 
three months.  His intelligence quotient on the Wechsler 
test was 86 and he was classified as "dull."  The testing 
psychologist indicated that the veteran had made numerous 
complaints of somatic ailments.  The psychiatrist reported 
that the veteran had given a history of repeated convulsive 
episodes characterized by sudden onset, premonitory visual 
disturbances appear, and then unconsciousness.  During these 
periods of unconsciousness the veteran would froth at the 
mouth and wet his clothing.  Following a return to 
consciousness, the veteran reported feeling confused and 
very tired.  The psychiatrist indicated that this story had 
been verified by a reliable source.  The diagnosis was 
apparently epilepsy.  In addition, the psychiatrist found 
the veteran to be inadequate, poorly motivated, and lacking 
in effort.  

The service medical records indicated that in March 1944 the 
veteran had received a Special Order Discharge on the 
recommendation of a military Aptitude Board.  He was 
examined and no physical defects were found.  

A lay statement dated in February 1950 from a friend of the 
veteran indicated that he had known the veteran since his 
separation from the military.  The friend noted that the 
veteran was subject to "some kind of spell" that would 
happen "quite often."  It was claimed that he had witnessed 
two or three of these episodes.  The "spell" was described 
as the veteran becoming nervous and then his nerves would 
seem to "draw."  The author alleged that he had carried the 
veteran to the hospital after his last episode.

In a statement from a private physician dated in March 1950, 
it was noted that the veteran had experienced three 
different episodes of symptomatology consisting of headache, 
nausea, vomiting, numbness and tingling in the extremities, 
and weakness.  The veteran claimed that during these 
episodes he was so weak he could not move, but remained 
conscious.  He denied any personality changes or changes in 
gait during these episodes and was reportedly "perfectly all 
right" in between episodes.  The first episode reportedly 
happen five years before, the second was in March 1949, and 
the third was in March 1950.  During a hospitalization in 
March 1949 an impression of chronic anxiety state was given.  
Based on a single examination in January 1950, the author 
had given a tentative impression of "functional."

The veteran's spouse prepared a letter in May 1950 in which 
she described the veteran's "nervous spells."  During these 
spells, the veteran's extremities became stiff, he would 
become cold "as ice", and his fingernails would become 
black.  She alleged that after about 30 minutes of this 
symptomatology, the veteran would start to vomit.  She 
asserted that these episodes had started while the veteran 
was in the military.  The spouse claimed that these episodes 
made it dangerous for the veteran to work as he could hurt 
himself or others.

In decisions of April and May 1950, the RO denied the 
veteran's claim for entitlement to service connection for 
"nervousness."  On the rating sheet of April 19, 1950, the 
nonservice-connected disability was listed as epilepsy.  The 
RO found that the military evidence showed that the veteran 
had experienced seizures prior to entering active service.  
As there was no record of in-service injury or abrupt 
pathological development, and in view of the short duration 
of the veteran's active service, the nature of the condition 
found by the military physicians, and the absence of any 
aggravating factors peculiar to military service, it was 
determined that the presumption of soundness had been 
rebutted by clear and unmistakable evidence.  

VA treatment records from the 1980's and 1990's noted 
diagnoses for paint inhalation toxicity, atrial 
fibrillation, laceration of a thumb, actinic keratosis, 
upper respiratory infection, depression, psychosis, and 
arteriosclerotic heart disease.  VA mental health clinic 
outpatient record of May 2000 noted the veteran's complaints 
included episodes of dizziness and nausea every few months.  
The examiner commented that these episodes did not sound 
like an anxiety disorder.  On examination, the veteran's 
affect was a little anxious.  The diagnoses were senile 
dementia not-otherwise-specified (NOS) and to rule out an 
anxiety disorder.  The veteran was prescribed olanzapine.  A 
follow-up visit of October 2000 revealed that veteran had 
not experienced any anxiety attacks since he started 
olanzapine.  The diagnoses on this and later outpatient 
visits was anxiety disorder NOS and senile dementia.  

In lay statements received periodically during the appeal, 
and in hearing testimony from May 2001 and March 2002, 
friends and relatives of the veteran indicated that he did 
not exhibit any psychiatric disorder, seizures, or general 
illnesses prior to his military service.  It was alleged 
that the statements attributed to the veteran's mother and 
spouse in the 1944 letter from the American Red Cross had 
been fabrications, although the party or parties involved in 
this fabrication were not identified.  His psychiatric 
symptoms reportedly started after his return from the 
military.  A relative of the veteran, who also completed 
naval training, felt that the stress of his basic training 
in combination with the stresses of leaving a spouse and 
children at home, caused his reported illness during 
military service.  The lay witnesses noted that prior to the 
veteran's military service he readily participated in sports 
and outdoor activities without any appearance of impairment.  
It was also claimed that the veteran was able to work at 
jobs such as a delivery person, fisherman, and painter 
without any appearance of impairment.  The representative 
indicated at the Board hearing in March 2002 that the 
veteran could not testify for himself due to problems with 
his memory.

A VA mental disorders examination was afforded the veteran 
in July 2001.  This examiner indicated that the veteran was 
a poor historian and had difficulty comprehending questions.  
Due to the veteran's current dementia and lack of education 
it was determined that psychological testing would not be 
appropriate.  The examiner, after a review of the medical 
history/evidence in the claims folder and an examination of 
the veteran, concluded that any putative chronic anxiety 
disorder currently present did not likely occur while the 
veteran was in military service due to the very short 
duration of that service.  It was noted by the examiner that 
an acute anxiety reaction or adjustment reaction was more 
probable.  The examiner also opined that it seemed very 
improbable that the veteran's current dementia was related 
to events in the military and was more likely related to his 
current heart condition and possibly chronic hydrocarbon 
exposure as a painter.  The examiner further commented:

...[the veteran] was not overtly anxious 
but that he showed severe impairment and 
limitations in his cognitive and 
neuropsychological abilities.  These 
limitations and impairments might 
represent a combination of limited 
premorbid abilities due to a very low 
education and a dementia.  Anxiety was 
not evident or very marginal at most...Any 
putative dementia might be [the] result 
of several factors such as presumed 
chronic exposure to volatile 
hydrocarbons as a painter, unspecified 
alcohol use, impaired blood flow due to 
apparent coronary disease, and the CNS 
[central nervous system] effects of his 
medications....

After reviewing the claims folder the examiner 
commented:

Claims of seizures appeared to be based 
on [the veteran's] self-report.  It is 
this examiner's professional opinion, 
within the limits of this examination, 
that the changes in condition noted 
between pre- and post-service might be 
explained by an adjustment reaction to 
the stress of military service/training, 
which was expressed as physical 
complaints, and/or even a dissociative 
disorder such as a hysterical conversion 
reaction.  The lack of any confirming 
neurological and pathological results, 
the absence of a seizure history prior 
to the military, would suggest a 
functional mental disorder.  Some 
individuals appear to be more prone to 
reacting to psychological stress with 
physical problems and somatization 
particularly when they tend to be 
intellectually or educationally limited.  

The diagnostic impressions were moderate to severe cognitive 
disorder NOS versus dementia NOS due to multiple etiologies, 
and possible adverse effects of medication NOS.

In August 2001, a VA neurologist noted an assessment that 
the veteran had no history of a seizure disorder.  The 
physician indicated that this opinion was based on an oral 
history presented by the veteran's son-in-law of anxiety 
attacks consisting of worrying, sweating, nausea, and 
emesis.  Symptoms of tonic/clonic activity, loss of 
consciousness, tongue biting, or incontinence of urine or 
stool was denied.


Submission of New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claims of new and 
material evidence substantially predates August 2001, the 
new regulatory criteria are not applicable.

The Board notes that in the decisions of April and May 1950 
the RO denied entitlement to service connection for a 
nervous condition, apparently, on the basis that the actual 
disorder suffered by the veteran was epilepsy that had pre-
existed his military service.  He was informed of this 
decision and his appellate rights by a letter and failed to 
timely appeal this determination.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.  For the limited purpose of determining whether 
to reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Since the May 1950 decision, VA has received multiple lay 
statements and testimony from individuals who knew the 
veteran prior to and after his military service.  This 
evidence indicates that the veteran did not suffer with 
epilepsy prior to his military service.  There is also 
medical opinion from recent years that has ruled-out the 
existence of epilepsy.  This evidence supports the veteran's 
allegation that the in-service finding of epilepsy was a 
mis-diagnosis.  The lay and medical evidence ruling out the 
existence of epilepsy is obviously new in that it was not on 
file at the time of the April and May 1950 decisions.  It is 
also material in that it serves to show that the veteran's 
symptoms were not then or now attributable to epilepsy.  For 
these reasons, the Board finds that the evidence added to 
the record since May 1950 is so significant that it must be 
considered in order to fairly decide the claim.


Service Connection for a Psychiatric Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A psychosis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 C.F.R. § 3.307(a)(3), 3.309(a).

As noted above, the veteran was diagnosed with epilepsy 
during his military service.  However, medical opinion since 
that time, specifically the VA neurologist's opinion of 
August 2001, finds that the veteran does not suffer with an 
actual epileptic disorder.  This finding is corroborated 
with medical evidence from the time of the veteran's 
military service.  The psychologist that had examined the 
veteran in 1944 did not diagnosis epilepsy, but instead 
found a somatic ailment.  The psychiatrist's impression of 
epilepsy appears to be based on a self-report of the veteran 
and possibly other lay persons, and not on any actual 
neurological testing.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995) (The Board is not required to accept a physician's 
opinion that is based on a claimant's uncorroborated medical 
history).  Based the preponderance of the medical opinion of 
record, the Board finds that the veteran has not suffered 
with epilepsy.

In addition, the Board finds that the medical and lay 
evidence of record appears to be in equipoise regarding 
whether the veteran suffered with a psychiatric disability 
prior to his military service.  Based on the requirements of 
38 C.F.R. § 3.304(a) & (b), this does not amount to clear 
and unmistakable evidence (that is, obvious or manifest 
evidence) sufficient to rebutt the presumption of soundness.  
Therefore, the Board must find that the veteran did not 
suffer with a chronic psychiatric disability at the time of 
his acceptance into active military service in December 
1943.  

VA outpatient records do note an impression of psychosis on 
one occasion.  However, this diagnosis was not confirmed by 
any other examination before or after, specifically the VA 
psychiatric examination of July 2001.  Thus, the 
preponderance of the medical evidence supports a finding 
that the veteran has not ever suffered with a psychosis, and 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are not applicable to this case.

Ruling out the diagnosis of epilepsy, the military 
psychologist indicated an impression of a somatic illness 
and that the veteran appeared to be intellectually limited.  
A private physician in March 1950 noted a prior 
hospitalization in 1949 that diagnosed a chronic anxiety 
disorder, but he indicated an impression of "functional."  
The history noted by this physician placed the onset of the 
first episode during the time of the veteran's military 
service; however, the veteran himself denied any ongoing 
psychiatric symptomatology in-between these episodes.  
Treatment records beginning in the 1990's noted impressions 
of a chronic anxiety disorder.  However, these healthcare 
providers failed to determine the onset of this disorder.  

The only medical professional that has reviewed the 
veteran's entire medical history and rendered a current 
diagnosis and opinion on etiology is the VA examiner of July 
2001.  This examiner found that the veteran's in-service 
complaints were not related to the veteran's current 
psychiatric problems.  While this examiner indicated that an 
anxiety disorder might currently exist, it was felt that 
this disorder was not related to the in-service problems 
which were noted to be either an adjustment reaction to the 
stresses of the military or a dissociative disorder like 
hysterical conversion reaction.  In either case, the 
examiner found that neither of the possible in-service 
disorders currently existed.  It appears that this examiner 
found these possible disorders to be a result of acute 
somatization due to the veteran's pre-existing intellectual 
and/or educational limitations.  The veteran's current 
disorders were severe cognitive disorder and dementia which 
were related by the examiner to exposure to hydrocarbons as 
a painter, possible alcohol use, coronary artery disease, 
and/or the effects of his prescribed medication.

Even accepting the treatment records impression of a chronic 
anxiety disorder, apparently based on the veteran's 
improvement with prescribed medication, the July 2001 
examiner has determined that the medical evidence does not 
support a finding that this current disorder is 
etiologically related to the veteran's in-service 
complaints.  The July 2001 examiner's opinion of an acute 
somatization is supported by the more contemporaneous 
medical evidence to include the military psychologist's 
opinion and the physician's opinion of March 1950.  The only 
contemporaneous medical evidence of a chronic anxiety 
disorder pre-dating the 1990's is the reported 
hospitalization diagnosis of 1949.  However, this diagnosis 
was rendered for an episode of symptoms that occurred 
approximately five years after the veteran's separation from 
the military and there is no medical opinion that has 
related this episode with his military service.  According 
the March 1950 physician's statement, the veteran 
specifically denied any ongoing symptomatology between his 
military service and this episode.

Based on the lay evidence, the veteran's exposure to paint 
and hydrocarbons was during his civilian occupation as a 
commercial painter.  There is no indication that the veteran 
received such exposure during his brief military service.  
In addition, the veteran is not currently service-connected 
for any type of cardiovascular disorder or alcohol 
dependence.  See 38 C.F.R. § 3.310(a).  Finally, there is no 
indication in the service medical records, nor is there any 
allegation of record, that the veteran took medication 
during his brief military service that would lead to a 
cognitive disorder.  Thus, the evidence does not show that 
the causes of the veteran's current psychiatric disorders, 
as delineated by the 2001 examiner, are related to his brief 
military service.

Lay evidence of recent years presented in written statements 
and at VA hearings has indicated that the veteran did not 
have psychiatric problems until his brief military service.  
These witnesses also claimed that the veteran had continued 
to suffer with psychiatric problems since his separation 
from the military.  While these individuals as lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu at 494.  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  The lay evidence does 
show that the veteran continued to have episodes of 
psychiatric symptomatology after the military service, but 
this evidence is not competent to show what were the causes 
of this symptomatology or if it was etiologically related to 
his military service.  

To establish that any current psychiatric disability is 
related to the veteran's brief military service, there must 
be competent medical evidence establishing the existence of 
a chronic psychiatric disability and a healthcare 
professional's opinion linking such a disorder to such 
service.  The Court held in Colvin v. Derwinski, 1 Vet. App. 
171 (1991) that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  As the only medical opinions of 
record discussing the etiology of the veteran's current 
psychiatric disability to his military service have been 
unfavorable, the Board finds that the preponderance of the 
medical evidence is against the award of entitlement to 
service connection for a psychiatric disability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
probative evidence is against entitlement to service 
connection for a psychiatric disability, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a psychiatric 
disability having been received, the claim is reopened.

Entitlement to service connection for a psychiatric 
disability (previously referred to as epilepsy and 
nervousness) is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

